Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SYNCORA HOLDINGS LTD. CODE OF BUSINESS CONDUCT AND ETHICS December 3, 2008 TABLE OF CONTENTS Page INTRODUCTION 1 SCOPE 1 COMPLIANCE PROGRAM RESOURCES 2 COMPLIANCE WITH LAWS, RULES AND REGULATIONS 2 RESPONSIBILITIES 3 REPORTING 3 TRAINING 4 ACKNOWLEDGEMENT AND CERTIFICATION 4 PROCEDURES REGARDING WAIVERS 5 THE CODE OF BUSINESS CONDUCT AND ETHICS 5 A. CONDUCT AND DISCIPLINE 5 B. REPORTING OF UNETHICAL BEHAVIOR AND POLICY AGAINST RETALIATION 5 C. HONEST AND FAIR DEALING, CONFLICT OF INTEREST, CORPORATE OPPORTUNITY AND PROTECTION AND PROPER USE OF COMPANY ASSETS 6 D. CONFIDENTIALITY 7 E. CORPORATE COMMUNICATIONS 7 F. DRUGS AND ALCOHOL 9 - ii - Page G. POLICY AGAINST DISCRIMINATION 9 H. POLICY AGAINST HARASSMENT 9 I. SECURITIES TRADING 9 J. ELECTRONIC COMMUNICATION 12 K. INTEGRITY OF RECORDS, ACCOUNTING PROCEDURES AND DOCUMENT RETENTION POLICY AND PROCEDURES, AND FRAUD PREVENTION 12 L. ENTERTAINMENT GIFTS AND PAYMENTS 15 M. POLITICAL CONTRIBUTIONS 15 N. COMMERCIAL BRIBERY 16 O. ANTITRUST AND COMPETITION 16 P. HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION 17 Q. ANTIBOYCOTT 17 R. TRADING RESTRICTIONS 18 S. PROHIBITIONS AGAINST BRIBERY OF GOVERNMENT OFFICIALS AND BOOKS AND RECORDS REQUIREMENTS 19 T. ANTI-MONEY LAUNDERING 19 U. PRIVACY 19 V. DOCUMENT RETENTION 20 W. TAX GUIDELINES 20 X. ELEVATED RISK COMPLEX STRUCTURED TRANSACTIONS 20 GENERAL COUNSEL 22 - iii - Page COMPLIANCE DIRECTOR 22 REGIONAL COMPLIANCE OFFICERS 22 COMPLIANCE ATTORNEYS 22 COMPLIANCE HOTLINE NUMBERS 22 CODE OF ETHICS FOR SYNCORA SENIOR FINANCIAL OFFICERS FOR 2008 23 - iv - BUSINESS CONDUCT AND ETHICS All references to the General Counsel herein shall include the General Counsel or such other person as the Syncora Holdings Ltd. Board of Directors or Audit Committee designates to discharge the responsibilities of the General Counsel set forth herein. INTRODUCTION Syncora Holdings Ltd. and all entities controlled by Syncora Holdings Ltd. (together with Syncora Holdings Ltd., Syncora or the Company) have a strong commitment to the development of an organizational culture that encourages the highest standards of ethical conduct and compliance with all applicable laws. The Company strives to promote honest conduct and ethical business conduct by all Employees (as defined below) and compliance with the laws that govern the conduct of our businesses worldwide. We believe that a commitment to honesty, ethical conduct and integrity is a valuable asset that builds trust with our customers, suppliers, employees, shareholders and the communities in which we operate. To implement our commitment, we have developed this code of business conduct and ethics (the Code) and policy statements regarding the Code (the Policy Statements). Also, we have established a compliance program (the Compliance Program) intended to ensure that we have in place policies and systems designed to prevent and detect violations. By design the Code and Policy Statements go beyond the requirements of applicable laws in certain respects. Our worldwide activities subject us to the laws of many jurisdictions. In some instances there may be differences between the laws of two or more countries. In that event you must consult with the Compliance Director to understand how to reconcile any apparent conflict. This Code does not constitute a contract of employment, but has been designed to deter wrongdoing and to promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships and avoidance of conflicts of interest. SCOPE This Code and the Policy Statements apply to all controlled companies (as defined below) and all employees (including temporary employees), officers and directors of Syncora and such entities except where the application of certain requirements to non-management directors would be inappropriate (collectively, Employee(s)). In addition, anyone who acts on Syncoras behalf as a consultant or agent is expected to comply with the underlying principles of the Code when conducting business on behalf of the Company and the Company will distribute the Code and Policy Statements to such consultants and agents as -2- appropriate. For the purposes of the Code and Policy Statements, a controlled company is one in which a Syncora company (or companies) owns an interest in excess of 50% or is otherwise designated as a controlled company by the Compliance Director. In addition to the Code and the Policy Statements, Senior Financial Officers are also subject to the Code of Ethics for Senior Financial Officers, attached hereto as Annex A. As to companies affiliated with Syncora but that do not fall within the definition of controlled company above, Company policy is to distribute the Code, Policy Statements and Compliance Program to such affiliates and urge that they have in force similar polices and procedures to secure compliance with the principles of business integrity and ethics set forth in this Code and the Policy Statements. COMPLIANCE PROGRAM RESOURCES As part of our Compliance Program, we have appointed a Compliance Director, regional compliance officers, and compliance attorneys and personnel whose names and telephone numbers are found at the back of this Code and are published on the Company intranet or will be provided to employees via email or other means. We have also established confidential compliance Hotlines. These resources are available to report violations and may be used to address questions concerning the Code, Policy Statements and the Compliance Program. We encourage all Employees to ask questions regarding the application of the Code or the Policy Statements. Employees may direct such questions to their manager (in the absence of an actual or potential conflict of interest), a compliance attorney, regional compliance officer, the Compliance Director or through a compliance hotline. There are many types of ethical dilemmas that can arise in the working environment. The Code cannot address each and every situation, and so it is always recommended that Employees seek further guidance where required. COMPLIANCE WITH LAWS, RULES AND REGULATIONS It is the Companys policy to comply with all applicable laws, rules and regulations. Many of the Companys operating subsidiaries are subject to regulation in their territories of operation, the financial services industry being among the most highly regulated. The Code and Policy Statements provide for compliance with the laws and regulations that apply to our business but do not cover regulatory compliance in detail.
